 1
                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10                      UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
     MICHAEL MARTIN, et al.,             CASE NO. 2:18-cv-08999-JLS-DFM
13
14              Plaintiffs,              JUDGMENT

15        v.
                                         Judge: The Hon. Josephine L. Staton
16   CALIFORNIA TEACHERS
     ASSOCIATION, et al.,
17
18                     Defendants.

19
20
21
22
23
24
25
26
27
28
 1                                         JUDGMENT
 2         Pursuant to the Court’s May 8, 2019 Order Granting Defendants’ Motion to
 3   Dismiss (Doc. 97) and the parties’ May 23, 2019 Stipulation of Dismissal (Doc. 98),
 4         IT IS HEREBY ADJUDGED that the Court, having dismissed Claim 2
 5   pursuant to stipulation and having dismissed the remaining claims with prejudice;
 6   JUDGMENT IS HEREBY ENTERED in favor of Defendants California Teachers
 7   Association, Riverside City Teachers Association, National Education Association,
 8   the Attorney General of California, Eric Banks, Priscilla Winslow, Erich Shiners,
 9   and Arthur A. Krantz, and against Plaintiffs Michael Martin, Lori Bonner, Philip
10   David Glick, and Kimberly Jolie.
11   DATED: June 06, 2019
12
13                                         JOSEPHINE L. STATON
14                                         UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
